In the United States Court of Federal Claims
                            OFFICE OF SPECIAL MASTERS

********************** *
KRISTYN POLEN,             *                         No. 12-46V
                           *                         Special Master Christian J. Moran
               Petitioner, *
                           *                         Filed: March 31, 2014
v.                         *
                           *
SECRETARY OF HEALTH        *                         Attorneys’ fees and costs; award
AND HUMAN SERVICES,        *                         in the amount to which
                           *                         respondent does not object.
               Respondent. *
********************** *

Firooz Taghi Namei, McKinney & Namei Company, L.P.A. Cincinnati, OH, for
petitioner;
Debra A. Filteau Begley, United States Dep’t of Justice, Washington, D.C., for
respondent.

                 UNPUBLISHED DECISION ON FEES AND COSTS1

       On March 26, 2014, respondent filed a stipulation of fact concerning final
attorney’s fees and costs in the above-captioned matter. Previously, petitioner informally
submitted a draft application for attorneys’ fees and costs to respondent for review. Upon
review of petitioner’s application, respondent raised objections to certain items. Based
on subsequent discussions, petitioner amended her application to request $18,813.77, an
amount to which respondent does not object. The Court awards this amount.

       On January 23, 2013, Kristyn Polen filed a petition for compensation alleging that
that she developed fibromyalgia, chronic fatigue, myofascial pain syndrome and
polyarthralgia, as a result of human papillomavirus (“HPV”) vaccinations she received on
July 23, 2009 and September 24, 2009. Petitioner was unable to find an expert to
establish causation and thus, requested a ruling on the record. In this ruling,
compensation was denied. Decision, dated Nov. 12, 2013.
       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
        Even though compensation was denied, a petitioner who brings her petition in
good faith and who has a reasonable basis for the petition may be awarded attorneys’ fees
and costs. See 42 U.S.C. § 300aa–15(e)(1). Here, counsel for petitioners spent time
gathering medical records, filing affidavits for petitioners and participating in periodic
status conferences. Counsel undertook a search for an expert witness to opine on
petitioner’s case. When it was determined that an expert was not available, counsel took
steps to resolve this case relatively quickly so as not to increase costs and expenses
unnecessarily. Thus, because petitioners’ counsel acted in good faith and there was a
reasonable basis for proceeding, petitioners are eligible for an award of attorneys’ fees
and costs. Respondent does not contend that petitioners failed to satisfy these criteria.

       Petitioner seeks a total of $18,813.77 in attorneys’ fees and costs for her counsel.
Additionally, in compliance with General Order No. 9, petitioner states that she incurred
no out-of-pocket litigation expenses while pursuing this claim. Respondent has no
objection to the amount requested for attorneys’ fees and costs.

       After reviewing the request, the Court awards the following:

       A lump sum of $18,813.77 in the form of a check made payable to petitioner
       and petitioner’s attorney, Firooz T. Namei of The Law Firm of
       McKinney and Namei Co., L.P.A., for attorneys’ fees and other litigation
       costs available under 42 U.S.C. § 300aa-15(e).

      The Court thanks the parties for their cooperative efforts in resolving this matter.
The Clerk shall enter judgment accordingly.2

       IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




       2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.


                                                2